This is an appeal from the decision of the Secretary of State, denying protest of appellant against Referendum Petition No. 27, State Question No. 64. This appeal *Page 341 
presents the same facts and the same questions of law presented to this court and considered and determined in Ralls v. Wyandet al., ante, 138 P. 158. The propositions of law announced in that case govern and control the questions presented in this case; and upon the authority of that case the protest of appellant against said referendum petition must be and the same is hereby sustained.